DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This Office Action is in response to the response filed on March 21, 2022 (“March 2022 Response”).  The March 2022 Response contained, inter alia, claim amendments (“March 2022 Claim Amendments”) and “REMARKS” (“March 2022 Remarks”).
Claims 1-4, 8, 10-15, 18-19, 24-25, 27, and 30-38 are currently pending and have been examined. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12-13, 25, 30-31, 33-35, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Nasu (US 7,330,980 B2)(“Nasu”) in view of Haynes (US 7,092,953 B1)(“Haynes”) and further in view of Marshall (US 6,961,853 B2)(“Marshall”) and Ciacelli et al. (US 6,236,727 B1)(“Ciacelli”).

As to Claim 1, Nasu discloses a method of playing back a media content instance (“music data,” C.6, L.67) from a storage device (“recording medium such as a CD-ROM,” Abstract) according to at least one of a plurality of microcode variants (“an encryption operation equation generation parameter,” C.4, L.1-2, “a plurality of encryption operation equation generation parameters,” C.4, L.60-61), each of the plurality of microcode variants for performing an associated microcode function (encryption and decryption, see C.2, L.7-8, C.2, L.27-28), the method comprising:
generating the media content instance comprising a sequence of encrypted media content segments (“encrypted digital data (Yl, Y2, Y3, ... , Yn),” C.4, L.33-34)(C.4, L.13-29, C.5, L.63-65), each encrypted media content segment representing a different portion of a content (“music,” C.1, L.26-27), wherein the media content instance is generated with a renewed microcode variant and an associated index (“index value” C.4, L.29)(“The file unit 104 files the index value of the encryption algorithm which is used to generate the encrypted data and the encryption operation equation generation parameter as well as the operated, encrypted digital data (Yl, Y2, Y3, ... , Yn) in the same file (at a step S205).” C.4, L.29-44), the index identifying the associated renewed microcode variant for replacing an originally provisioned one of the plurality of microcode variants for execution to enable playback of the media content instance (“To reproduce this encrypted digital data as will be explained later, the index value of the encryption algorithm described at a predetermined location of the file is read and a location, in which the encryption operation equation generation parameter determined according to the index value of this encryption algorithm is described, is referred to.” C.4, L.37-43).
Nasu does not directly disclose
the each encrypted media content segment representing a different temporal portion of a content title and selected from differing ones of a plurality of unencrypted versions of the temporal portion of the content title;
each encrypted media content segment decryptable by a segment key associated with the media content segment; 
downloading the file from an online server; 
generating the segment key at least in part by executing at least a first portion of the renewed microcode variant identified (by the index); and
decrypting each of the encrypted media content segments of the media content instance according to the generated segment key associated with the encrypted media content segment.
Haynes teaches temporal (“licensed…for a term ending on…” C.27, L.61-62) content titles (“a movie,” C.27, L.60)(C.27, L.60-62) and downloading files from an online server (“The user or seller can upload sample or preview media, such as images, streaming or downloadable video and audio, to the rights management and licensing system's central repository 104 for viewing by or listening to by potential buyers” C.9, L.6-10, servers, C.3, L.52-57). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nasu by the features Haynes, and in particular to include in the media content of Nasu, the different temporal portion of a content title, and to include in Nasu, the feature of downloading files (as applied to the file of Nasu) from an online server, as taught by Haynes, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Marshall teaches each media content segment selected from differing ones of a plurality of unencrypted versions of the portion of the content title (“accumulating a selected plurality of elementary watermark containing copies of the sections. More specifically, each part of the data file watermark is considered in turn. The current part of the data file watermark corresponds to the watermark data embedded in one of the pre-computed versions of the current section of the media file. That pre-computed version of the current section is chosen, and merged with the similarly chosen version of the other sections of the media file to form the watermarked media file.” C.3, L.22-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Nasu/Haynes combination by the feature Marshall, and in particular to include the Nasu/Haynes combination, the feature of each media content segment (as applied to the encrypted media content segments of Nasu) selected from differing ones of a plurality of unencrypted versions of the (as applied to the temporal portions of Haynes) portion of the content title, as taught by Marshall, because doing so would “combat illicit use of [these] AV works” (Marshall, C.1,L.21); furthermore, it “reduces the cost of storing the alternative watermarked versions of the media file sections, because each set of small changes generally needs fewer bits per pixel than a completely separate file section” (Marshall, C.3, L.43-46).
Ciacelli teaches
each encrypted media content segment (“one or more fields of each picture 120 are scrambled” C.7, L.8-9) decryptable by a segment key (decryption key 122) associated with the encrypted media content segment (“The exact portions of the stream which are scrambled and then descrambled, as well as the algorithm used, may vary from release to release of the code” C.7, L.5-8); 
generating the segment key (“original key,” C.6, L.53) at least in part by executing at least a first portion of the renewed microcode variant (“If an update of the encryption/decryption routine is desired, then a different encryption/decryption algorithm pair is selected and encryption module 22 downloads the corresponding decryption algorithm into the decryption module 23 and/or decryption device 27.” C.5, L.54-60) identified (“The key is then decrypted by key decryption module/device 85 to produce the original key.” C.6, L.49-52); and
decrypting each of the encrypted media content segments of the media content instance according to the generated segment key associated with the encrypted media content segment (C.6, L.51-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Nasu/Haynes/Marshall combination by the features of Ciacelli and in particular to include in Nasu in the Nasu/Haynes/Marshall combination, the features that each encrypted media content segment decryptable by a segment key associated with the encrypted media content segment; generating the segment key at least in part by executing at least a first portion of the renewed microcode variant identified (by the index); and decrypting each of the encrypted media content segments of the media content instance according to the generated segment key associated with the encrypted media content segment, as taught by Ciacelli.
A person having ordinary skill in the art would have been motivated to combine these features because it would “allow for subsequent changes, e.g., through the flexibility of new microcode loads, of a decryption algorithm which may have been broken” (Ciacelli, C.7, L.25-29).

As to Claim 12, the Nasu/Haynes/Marshall/Ciacelli combination discloses as discussed above.  Nasu does not directly disclose but Ciacelli teaches wherein the renewed processor instructions is specific to the content (“a motion picture,” C.1, L.49)(“processing determines whether a decryption algorithm needs to be downloaded… the algorithm is downloaded into decryption module,” C.6, L.12-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Nasu/Haynes/Marshall/Ciacelli combination by the features of Ciacelli and in particular to include in the Nasu/Haynes/Marshall/Ciacelli combination, the feature of wherein the renewed processor instructions is specific to the content (as applied to the content title of Marshall), as taught by Ciacelli.
A person having ordinary skill in the art would have been motivated to combine these features because it would “allow for subsequent changes, e.g., through the flexibility of new microcode loads, of a decryption algorithm which may have been broken” (Ciacelli, C.7, L.25-29).

As to Claim 13, Nasu discloses an apparatus (“Apparatus,” C.1, L.56) for playing back a media content instance (“music data,” C.6, L.67), comprising:
a playback device (“music player,” C.7, L.33), comprising a processor (“CPU,” C.6, L.9) communicatively coupled to a memory (C.7, L.34), the memory storing processor instructions for:
generating the media content instance, the media content instance comprises an assembly of media content segments (“[t]he copyright digital data to be encrypted is regarded as a set of certain integers (Xl , X2, X3...,” C.4, L.13-14), each media content segment comprising differing portions of a content (“music,” C.1, L.26-27), with processor microcode (“an encryption operation equation generation parameter,” C.4, L.1-2) and an associated number (“index value” C.4, L.29)(“The file unit 104 files the index value of the encryption algorithm which is used to generate the encrypted data and the encryption operation equation generation parameter as well as the operated, encrypted digital data (Yl, Y2, Y3, ... , Yn) in the same file (at a step S205).” C.4, L.29-44), the number designating associated processor microcode for execution to enable playback of the media content instance (“To reproduce this encrypted digital data as will be explained later, the index value of the encryption algorithm described at a predetermined location of the file is read and a location, in which the encryption operation equation generation parameter determined according to the index value of this encryption algorithm is described, is referred to.” C.4, L.37-43).
Nasu does not directly disclose
the each media content segment comprising differing ones of a plurality of versions of temporal portion of a content title;
each media content segment decryptable by a segment key associated with the media content segment; 
downloading the file from an online server; 
generating the segment key at least in part by executing at least a first portion of the processor microcode identified (by the number); and
decrypting each of the media content segments of the media content instance according to the generated segment key associated with the media content segment.

Haynes teaches temporal (“licensed…for a term ending on…” C.27, L.61-62) content titles (“a movie,” C.27, L.60)(C.27, L.60-62) and downloading files from an online server (“The user or seller can upload sample or preview media, such as images, streaming or downloadable video and audio, to the rights management and licensing system's central repository 104 for viewing by or listening to by potential buyers” C.9, L.6-10, servers, C.3, L.52-57). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nasu by the features Haynes, and in particular to include in the media content of Nasu, the different temporal portion of a content title, as taught by Haynes, and to include in Nasu, the feature of downloading the file (as applied to the file of Nasu) from an online server, as taught by Haynes, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Marshall teaches each media content segment comprising differing ones of a plurality of versions of the portion of the content title (“accumulating a selected plurality of elementary watermark containing copies of the sections. More specifically, each part of the data file watermark is considered in turn. The current part of the data file watermark corresponds to the watermark data embedded in one of the pre-computed versions of the current section of the media file. That pre-computed version of the current section is chosen, and merged with the similarly chosen version of the other sections of the media file to form the watermarked media file.” C.3, L.22-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Nasu/Haynes combination by the feature Marshall, and in particular to include the Nasu/Haynes combination, the feature of each media content segment (as applied to the media content segments of Nasu) comprising differing ones of a plurality of versions of the (as applied to the temporal portions of Haynes) portion of the content title, as taught by Marshall, because doing so would “combat illicit use of [these] AV works” (Marshall, C.1,L.21); furthermore, it “reduces the cost of storing the alternative watermarked versions of the media file sections, because each set of small changes generally needs fewer bits per pixel than a completely separate file section” (Marshall, C.3, L.43-46).

Ciacelli teaches
each media content segment (“one or more fields of each picture 120 are scrambled” C.7, L.8-9) decryptable by a segment key (decryption key 122) associated with the media content segment (“The exact portions of the stream which are scrambled and then descrambled, as well as the algorithm used, may vary from release to release of the code” C.7, L.5-8); 
generating the segment key (“original key,” C.6, L.53) at least in part by executing at least a first portion of the processor microcode (“If an update of the encryption/decryption routine is desired, then a different encryption/decryption algorithm pair is selected and encryption module 22 downloads the corresponding decryption algorithm into the decryption module 23 and/or decryption device 27.” C.5, L.54-60) identified (“The key is then decrypted by key decryption module/device 85 to produce the original key.” C.6, L.49-52); and
decrypting each of the media content segments of the media content instance according to the generated segment key associated with the media content segment (C.6, L.51-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Nasu/Haynes/Marshall combination by the features of Ciacelli and in particular to include in Nasu in the Nasu/Haynes/Marshall combination, the features of each media content segment decryptable by a segment key associated with the media content segment; generating the segment key at least in part by executing at least a first portion of the processor microcode identified (by the number); and decrypting each of the media content segments of the media content instance according to the generated segment key associated with the media content segment, as taught by Ciacelli.
A person having ordinary skill in the art would have been motivated to combine these features because it would “allow for subsequent changes, e.g., through the flexibility of new microcode loads, of a decryption algorithm which may have been broken” (Ciacelli, C.7, L.25-29).

As to Claim 25, the Nasu/Haynes/Marshall/Ciacelli combination discloses as discussed above.  Nasu does not directly disclose but Ciacelli teaches wherein the renewed microcode variant is specific to the storage device (“processing determines whether a decryption algorithm needs to be downloaded… the algorithm is downloaded into decryption module,” C.6, L.12-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Nasu/Haynes/Marshall/Ciacelli combination by the features of Ciacelli and in particular to include in the Nasu/Haynes/Marshall/Ciacelli combination, the feature of wherein the renewed microcode variant is specific to the storage device, as taught by Ciacelli.
A person having ordinary skill in the art would have been motivated to combine these features because it would “allow for subsequent changes, e.g., through the flexibility of new microcode loads, of a decryption algorithm which may have been broken” (Ciacelli, C.7, L.25-29).

As to Claim 30, the Nasu/Haynes/Marshall/Ciacelli combination discloses as discussed above.  Nasu further discloses wherein: the originally provisioned microcode variants are pre-installed in a playback device (“music player,” C.7, L.33, “operation unit 103…determines…parameter,” C.3, L.66-67, operation unit is in the digital data reproduction apparatus, C.6, L.4-14) communicatively coupled to the storage device (see Fig.1).  Ciacelli teaches the playback device generating each segment key and decrypting each of the encrypted media content segments (C.7, L.61-67, C.7, L.1-15).

As to Claim 31, the Nasu/Haynes/Marshall/Ciacelli combination discloses as discussed above. Nasu further discloses wherein the originally provisioned microcode variants are stored on the storage device (operation unit 103…determines…parameter,” C.3, L.66-67).

As to Claim 33, the Nasu/Haynes/Marshall/Ciacelli combination discloses as discussed above.  
Nasu does not directly disclose but Ciacelli teaches wherein the downloaded processor microcode is renewed processor microcode replacing originally provisioned processor microcode (“If an update of the encryption/decryption routine is desired, then a different encryption/decryption algorithm pair is selected and encryption module 22 downloads the corresponding decryption algorithm into the decryption module 23 and/or decryption device 27.” C.5, L.54-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Nasu/Haynes/Marshall/Ciacelli combination by the features of Ciacelli and in particular to include in the Nasu/Haynes/Marshall/Ciacelli combination, the feature of wherein the downloaded processor microcode is renewed processor microcode replacing originally provisioned processor microcode, as taught by Ciacelli.
A person having ordinary skill in the art would have been motivated to combine these features because it would “allow for subsequent changes, e.g., through the flexibility of new microcode loads, of a decryption algorithm which may have been broken” (Ciacelli, C.7, L.25-29).

As to Claim 34, the Nasu/Haynes/Marshall/Ciacelli combination discloses as discussed above.  Nasu further discloses wherein: the originally provisioned processor microcode is pre-installed in a playback device (“music player,” C.7, L.33, “operation unit 103…determines…parameter,” C.3, L.66-67, operation unit is in the digital data reproduction apparatus, C.6, L.4-14) communicatively coupled to a storage device (see Fig.1).  Ciacelli teaches the playback device generating each segment key and decrypting each of the media content segments (C.7, L.61-67, C.7, L.1-15).

As to Claim 35, the Nasu/Haynes/Marshall/Ciacelli combination discloses as discussed above.  Nasu further discloses wherein the originally provisioned processor microcode is stored on a storage device (operation unit 103…determines…parameter,” C.3, L.66-67).

As to Claim 37, the Nasu/Haynes/Marshall/Ciacelli combination discloses as discussed above.  Nasu does not directly disclose but Ciacelli teaches wherein the renewed processor microcode is specific to the content (“a motion picture,” C.1, L.49)(“processing determines whether a decryption algorithm needs to be downloaded… the algorithm is downloaded into decryption module,” C.6, L.12-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Nasu/Haynes/Marshall/Ciacelli combination by the features of Ciacelli and in particular to include in the Nasu/Haynes/Marshall/Ciacelli combination, the feature of wherein the renewed processor microcode is specific to the content title are specific to the content (as applied to the content title of Marshall), as taught by Ciacelli.
A person having ordinary skill in the art would have been motivated to combine these features because it would “allow for subsequent changes, e.g., through the flexibility of new microcode loads, of a decryption algorithm which may have been broken” (Ciacelli, C.7, L.25-29).

As to Claim 38, the Nasu/Haynes/Marshall/Ciacelli combination discloses as discussed above.  Nasu does not directly disclose but Ciacelli teaches wherein the renewed processor microcode is specific to a storage device (“processing determines whether a decryption algorithm needs to be downloaded… the algorithm is downloaded into decryption module,” C.6, L.12-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Nasu/Haynes/Marshall/Ciacelli combination by the features of Ciacelli and in particular to include in the Nasu/Haynes/Marshall/Ciacelli combination, the feature of wherein the renewed processor microcode is specific to a storage device, as taught by Ciacelli.
A person having ordinary skill in the art would have been motivated to combine these features because it would “allow for subsequent changes, e.g., through the flexibility of new microcode loads, of a decryption algorithm which may have been broken” (Ciacelli, C.7, L.25-29).

Claims 2, 4, 8, 14-15, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nasu in view of Haynes and further in view of Marshall, Ciacelli, and So (US 2004/0139024 A1)(“So”).

 As to Claim 2, the Nasu/Haynes/Marshall/Ciacelli combination discloses as discussed above.  
Nasu further discloses wherein: the renewed microcode variant is received in and executed by a playback device (CPU C.3, L.34) communicatively coupled to the storage device (“medium,” C.3, L.44-45)(C.4, L.1-3);
Ciacelli teaches
generating the segment key for each encrypted media content segment, at least in part by the playback device (processor 110) by executing at least some of the first portion of the renewed microcode variant associated with the index (C.5, L.54-60, C.6, L.49-52); and
the method further comprises playing, with the playback device communicatively coupled to the storage device, the decrypted media content segments (C.1, L.29-30, C.2, L.65-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Nasu/Haynes/Marshall/Ciacelli combination by the features of Ciacelli and in particular to include in the generating the segment key at least in part by executing at least a first potion of the renewed microcode variant identified by the index feature of the Nasu/Haynes/Marshall/Ciacelli combination, the features of generating the segment key at least in part by executing at least a first potion of the renewed microcode variant identified by the index comprises: generating the segment key for each encrypted media content segment, at least in part by the playback device by executing at least some of the first portion of the renewed microcode variant associated with the index; and the method further comprises playing, with the playback device communicatively coupled to the storage device, the decrypted media content segments, as taught by Ciacelli.
A person having ordinary skill in the art would have been motivated to combine these features because it would “allow for subsequent changes, e.g., through the flexibility of new microcode loads, of a decryption algorithm which may have been broken” (Ciacelli, C.7, L.25-29).
Nasu does not directly disclose that each encrypted media content segment is decryptable by a different segment key than the other of the encrypted media content segments.
So teaches each encrypted media content segment is decryptable by a different segment key than the other of the encrypted media content segments ([0013] and [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Nasu/Haynes/Marshall/Ciacelli combination by the feature of So and in particular to include in the Nasu/Haynes/Marshall/Ciacelli combination, the feature of each encrypted media content segment is decryptable by a different segment key than the other of the encrypted media content segments, as taught by So.
A person having ordinary skill in the art would have been motivated to combine these features because it would provide an added layer of security to the media content.

As to Claim 4, the Nasu/Haynes/Marshall/Ciacelli/So combination discloses as discussed above.  Ciacelli teaches wherein playing, with the playback device, the decrypted media content segments further comprises: generating a locator (decoder 128) for each decrypted media content segment of the media content instance (C.7, L.16); and assembling the decrypted media content segments of the media content instance according to the locator (C.7, L.12-16).

As to Claim 8, the Nasu/Haynes/Marshall/Ciacelli combination discloses as discussed above.  Nasu does not directly disclose but So teaches wherein the storage device is communicatively coupled to an online server (video server 10) via a playback device (computer system 14)(Fig.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Nasu/Haynes/Marshall/Ciacelli combination by the feature of So and in particular to include in the Nasu/Haynes/Marshall/Ciacelli combination the feature of wherein the storage device is communicatively coupled to an online server via a playback device as taught by So.
A person having ordinary skill in the art would have been motivated to combine these features because it would provide an added layer of security to the media content.

As to Claim 14, the Nasu/Haynes/Marshall/Ciacelli combination discloses as discussed above.  
Nasu further discloses wherein: the processor microcode is received in and executed by the playback device communicatively coupled to a storage device (“digital data reproducing apparatus such as a music player which employs a semiconductor memory such as a flash memory” C.7, L.32-34).
Ciacelli teaches 
generating the segment key for each media content segment, at least in part by the playback device by executing at least some of the first portion of the processor microcode associated with the number (C.5, L.54-60, C.6, L.49-52); and
the processor microcode further comprises instructions for playing, with the playback device communicatively coupled to the storage device, the decrypted media content segments of the media content instance (C.1, L.29-30, C.2, L.65-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Nasu/Haynes/Marshall/Ciacelli combination by the features of Ciacelli and in particular to include in the generating the segment key at least in part by executing at least a first potion of the processor microcode identified by the number feature of the Nasu/Haynes/Marshall/Ciacelli combination, the features of generating the segment key for each media content segment, at least in part by the playback device by executing at least some of the first portion of the processor microcode associated with the number; and the processor microcode further comprises instructions for playing, with the playback device communicatively coupled to the storage device, the decrypted media content segments of the media content instance, as taught by Ciacelli.
Nasu does not directly disclose that each media content segment is decryptable by a different segment key than other of the media content segments.
So teaches each media content segment is decryptable by a different segment key than other of the media content segments ([0013] and [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Nasu/Haynes/Marshall/Ciacelli combination by the feature of So and in particular to include in the Nasu/Haynes/Marshall/Ciacelli combination the feature of each media content segment is decryptable by a different segment key than other of the media content segments as taught by So.
A person having ordinary skill in the art would have been motivated to combine these features because it would provide an added layer of security to the media content.

As to Claim 15, the Nasu/Haynes/Marshall/Ciacelli/So combination discloses as discussed above.  Ciacelli teaches wherein instructions for playing, with the playback device, the decrypted media content segments of the media content instance further comprise instructions for: generating a locator (decoder 128) for each media content segment of the media content instance (C.7, L.16); and assembling the media content segments of the media content instance according to the locator (C.7, L.12-16).

As to Claim 24, the Nasu/Haynes/Marshall/Ciacelli/So combination discloses as discussed above.  Nasu does not directly disclose but So teaches wherein: the segment keys generated for each of the encrypted media content segments are generated from a plurality media keys (“B,” and “Cn,” [0040]) received from an online server (video server 10)([0040]-[0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Nasu/Haynes/Marshall/Ciacelli/So combination by the feature of So and in particular to include in the Nasu/Haynes/Marshall/Ciacelli/So combination the feature of wherein: the segment keys generated for each of the encrypted media content segments are generated from a plurality media keys received from an online server as taught by So.
A person having ordinary skill in the art would have been motivated to combine these features because it would provide an added layer of security to the media content.


Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nasu in view of Haynes and further in view of Marshall, Ciacelli, and Okaue (US 7,058,819 B2)(“Okaue”).

As to Claim 18, the Nasu/Haynes/Marshall/Ciacelli combination discloses as discussed above.  
Nasu does not directly disclose wherein the processor microcode further comprises: processor microcode for authenticating the playback device at least in part by executing a second portion of the processor microcode associated with the number.
Okaue teaches processor code for authenticating the playback device at least in part by executing a second portion of a processor code associated with a number (pointer 603)(Fig.5-6, Fig.9, C.9, L.13-18, C.10, L.4-11, C.13, L.42-67, C.14, L.1-17, C.14, L.61-67, and C.15, L.1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the processor microcode of the Nasu/Haynes/Marshall/Ciacelli combination by the features of the processor code of Okaue and in particular to substitute the features of the processor code of Okaue, particularly the features of: the processor code for authenticating the playback device at least in part by executing a second portion of the processor code associated with the number, in the processor microcode of the Nasu/Haynes/Marshall/Ciacelli combination.  A person having ordinary skill in the art would have been motivated to combine these features because it would increase processing efficiency (Okaue, C.3, L.25-26).

As to Claim 19, the Nasu/Haynes/Marshall/Ciacelli/Okaue combination discloses as discussed above.  
Nasu does not directly disclose wherein: the playback device comprises: a player; a media storage device, communicatively coupled to the player; and the execution of the second portion of the processor microcode associated with the number is performed by both the media storage device and the playback device communicatively coupled to the media storage device.
Okaue teaches a player (computer 100); a media storage device (storage device 300), communicatively coupled to the player (Fig.2); and the execution of the second portion of the processor code associated with the number is performed by both the media storage device and the playback device communicatively coupled to the media storage device (Fig.5-6, Fig.9, C.9, L.13-22, C.10, L.4-11, C.13, L.42-67, C.14, L.1-17, C.14, L.61-67, and C.15, L.1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the Nasu/Haynes/Marshall/Ciacelli/Okaue combination by the feature of Okaue and in particular to include in the Nasu/Haynes/Marshall/Ciacelli/Okaue combination, the feature of wherein: the playback device comprises: a player; a media storage device, communicatively coupled to the player; and the execution of the second portion of the processor code (as applied to the microcode of Nasu) associated with the number is performed by both the media storage device and the playback device communicatively coupled to the media storage device, as taught by Okaue.  A person having ordinary skill in the art would have been motivated to combine these features because it would increase processing efficiency (Okaue, C.3, L.25-26).

Claims 3, 10, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Nasu in view of Haynes and further in view of Marshall, Ciacelli, So, and Okaue.

As to Claim 3, the Nasu/Haynes/Marshall/Ciacelli/So combination discloses as discussed above.  
So teaches wherein generating a segment key for each encrypted media content segment of the media content instance and decrypting each of the encrypted media content segments of the media content instance is performed only if the storage device is authenticated (“After the video server 10 has authenticated the user, by checking a network address of a computer system from which a decryption key request is received, a password for a customer account, a digital signature on a key request, or some combination thereof, for example, the appropriate key is identified and transmitted to the customer in real time” [0034]).
Nasu does not directly disclose authenticating the storage device at least in part by executing a second portion of the renewed microcode variant associated with the index.
Okaue teaches authenticating the storage device at least in part by executing a second portion of a code (executing the entire code executes the individual portions of code that comprise it) variant associated with an index (pointer 603)(C.3, L.31-39, C.9, L.13-22, and C.10, L.4-11, “On the other hand, by way of utilizing the above-referred tag as index data for designating actual position of keys, it is possible to identify actual position of relevant keys by applying a small amount of data,” C.14, L.36-39, “The authentication key data IK0 to IK31 are individually used for enabling the storage device 300 to mutually authenticate related data with a corresponding reproduction apparatus 200.” C.20, L.54-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify the Nasu/Haynes/Marshall/Ciacelli/So combination by the feature of Okaue and in particular to include in the Nasu/Haynes/Marshall/Ciacelli/So combination, the feature wherein: authenticating the storage device at least in part by executing a second portion of a code (as applied to the renewed microcode of Nasu) variant associated with the index, as taught by Okaue.  A person having ordinary skill in the art would have been motivated to combine these features because it would increase processing efficiency (Okaue, C.3, L.25-26).

As to Claim 10, the Nasu/Haynes/Marshall/Ciacelli/So/Okaue combination discloses as discussed above.  Okaue teaches wherein: the execution of the second portion of the code (as applied to the renewed microcode of Nasu) variant associated with the index is performed by both the storage device and a playback device communicatively coupled to the storage device (Fig.5-6, Fig.9, C.9, L.13-18, C.10, L.4-11, C.13, L.42-67, C.14, L.1-17, C.14, L.61-67, and C.15, L.1-7).

As to Claim 27, the Nasu/Haynes/Marshall/Ciacelli/So combination discloses as discussed above.  
Nasu does not directly disclose but Okaue teaches wherein the each of the generated segment keys are generated from a plurality media keys (“EKB,” C.12, L.6-9) received from an online server (Fig.1-Fig.2, “A contents data distributing means 10 transmits a variety of ciphered data comprising contents data or contents keys, specific keys for effecting authentication, or the like, to a data processing means 20,” C.8, L.58-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the Nasu/Haynes/Marshall/Ciacelli/So combination by the feature of Okaue and in particular to include in the Nasu/Haynes/Marshall/Ciacelli/So combination, the feature wherein the each of the generated segment keys are generated from a plurality media keys received from an online server, as taught by Okaue.  A person having ordinary skill in the art would have been motivated to combine these features because it would increase processing efficiency (Okaue, C.3, L.25-26).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nasu in view of Haynes and further in view of Marshall, Ciacelli, So, and Davis et al. (US 2002/0040436 A1)(“Davis”).

As to Claim 11, the Nasu/Haynes/Marshall/Ciacelli/So combination discloses as discussed above. 
Nasu does not directly disclose wherein the segment keys are stored in a secure memory of the storage device.
Davis teaches segment keys (“content keys,” [0038]) are stored in a secure memory (“secure memory,” [0038]) of a storage device ([0038]-[0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the Nasu/Haynes/Marshall/Ciacelli/So combination by the feature of Davis and in particular to include in the Nasu/Haynes/Marshall/Ciacelli/So combination the feature wherein segment keys are stored in a secure memory of the storage device as taught by Davis.  A person having ordinary skill in the art would have been motivated to combine these features because it would help “mitigate the chances of uncovering the content keys” (Davis, [0038]).

Claims 32 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Nasu in view of Haynes and further in view of Marshall, Ciacelli, and Shah et al. (US 2005/0013589 A1)(“Shah”).

As to Claim 32, the Nasu/Haynes/Marshall/Ciacelli combination discloses as discussed above.  
Nasu further discloses wherein: the originally provisioned microcode variants are executed by a processor (“CPU,” C.6, L.9) of a playback device communicatively coupled to the storage device (“digital data reproducing apparatus such as a music player which employs a semiconductor memory such as a flash memory” C.7, L.32-34).  
Nasu does not directly disclose that the renewed microcode variant instantiated as stateless so as to be removed from processor memory when playback of the media content instance is stopped.
Shah teaches renewed microcode variant are instantiated as stateless so as to be removed from processor memory when playback of the media content instance is stopped ([0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the Nasu/Haynes/Marshall/Ciacelli combination by the features of Shah and in particular to include in the Nasu/Haynes/Marshall/Ciacelli combination, the feature of renewed microcode variant are instantiated as stateless so as to be removed from processor memory when playback of the media content instance is stopped, as taught by Shah.  A person having ordinary skill in the art would have been motivated to combine these features because it would help eliminate the usage of unnecessary memory space.

As to Claim 36, the Nasu/Haynes/Marshall/Ciacelli combination discloses as discussed above.  
Nasu further discloses wherein: the processor microcode is executed by a processor (“CPU,” C.6, L.9) of a playback device communicatively coupled to a storage device (“digital data reproducing apparatus such as a music player which employs a semiconductor memory such as a flash memory” C.7, L.32-34).
Nasu does not directly disclose that renewed processor microcode instantiated as stateless so as to be removed from processor memory when playback of the media content instance is stopped.
Shah teaches renewed processor microcode instantiated as stateless so as to be removed from processor memory when playback of the media content instance is stopped ([0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the Nasu/Haynes/Marshall/Ciacelli combination by the features of Shah and in particular to include in the Nasu/Haynes/Marshall/Ciacelli combination, the feature of renewed processor microcode instantiated as stateless so as to be removed from processor memory when playback of the media content instance is stopped, as taught by Shah.  A person having ordinary skill in the art would have been motivated to combine these features because it would help eliminate the usage of unnecessary memory space.

Response to Arguments
Applicant's arguments filed in the March 2022 Remarks have been fully considered and addressed below.
On pages 11-12 Applicant argues that Ciacelli does not disclose “assembling a media content instance as sequence…” elaborating that “the media program is not assembled from different versions of the media program, each representing the same temporal portion.”  However, in light of the newly amended limitations, the rejection has been updated to show that Haynes-a newly added reference teaches temporal (“licensed…for a term ending on…” C.27, L.61-62) content titles (“a movie,” C.27, L.60)(C.27, L.60-62).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nasu by the features Haynes, and in particular to include in the media content of Nasu, the different temporal portion of a content title, as taught by Haynes, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Furthermore, Marshall teaches each media content segment selected from differing ones of a plurality of unencrypted versions of the portion of the content title (“accumulating a selected plurality of elementary watermark containing copies of the sections. More specifically, each part of the data file watermark is considered in turn. The current part of the data file watermark corresponds to the watermark data embedded in one of the pre-computed versions of the current section of the media file. That pre-computed version of the current section is chosen, and merged with the similarly chosen version of the other sections of the media file to form the watermarked media file.” C.3, L.22-32).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Nasu/Haynes combination by the feature Marshall, and in particular to include the Nasu/Haynes combination, the feature of each media content segment (as applied to the encrypted media content segments of Nasu) selected from differing ones of a plurality of unencrypted versions of the (as applied to the temporal portions of Haynes) portion of the content title, as taught by Marshall, because doing so would “combat illicit use of [these] AV works” (Marshall, C.1,L.21); furthermore, it “reduces the cost of storing the alternative watermarked versions of the media file sections, because each set of small changes generally needs fewer bits per pixel than a completely separate file section” (Marshall, C.3, L.43-46).
On page 12 Applicant argues that “Nasu does not disclose downloading a renewed microcode variant at all, and Ciacelli ‘downloads’ the algorithm, but does not indicate that the downloading is from a media server, nor that it is downloaded along with the content itself.”  However, as discussed in the rejection, Haynes teaches downloading files from an online server (“The user or seller can upload sample or preview media, such as images, streaming or downloadable video and audio, to the rights management and licensing system's central repository 104 for viewing by or listening to by potential buyers” C.9, L.6-10, servers, C.3, L.52-57); and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nasu by the features Haynes, and in particular to include in the media content of Nasu, the different temporal portion of a content title, and to include in Nasu, the feature of downloading files (as applied to the file of Nasu) from an online server, as taught by Haynes, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
On page 12 Applicant argues that Ciacelli does not teach “wherein the renewed…is specific to the content title.”  The Examiner respectfully disagrees since Ciacelli teaches wherein the renewed processor microcode is specific to the content (“a motion picture,” C.1, L.49)(“processing determines whether a decryption algorithm needs to be downloaded… the algorithm is downloaded into decryption module,” C.6, L.12-17); and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Nasu/Haynes/Marshall/Ciacelli combination by the features of Ciacelli and in particular to include in the Nasu/Haynes/Marshall/Ciacelli combination, the feature of wherein the renewed processor microcode is specific to the content title are specific to the content (as applied to the content title of Marshall), as taught by Ciacelli.  A person having ordinary skill in the art would have been motivated to combine these features because it would “allow for subsequent changes, e.g., through the flexibility of new microcode loads, of a decryption algorithm which may have been broken” (Ciacelli, C.7, L.25-29).
On page 13 Applicant argues that Ciacelli’s renewed microcode is not specific to a particular storage device.  The Examiner respectfully disagrees since Ciacelli teaches wherein the renewed microcode variant is specific to the storage device (“processing determines whether a decryption algorithm needs to be downloaded… the algorithm is downloaded into decryption module,” C.6, L.12-17).  Said in a different way, in Ciacelli, since a new algorithm that will function on the device it is sent to, is deployed to the device 27, under the broadest reasonable interpretation of being characterized as “specific to,” the algorithm is specific to the device.
On pages 13-14 Applicant argues that Nasu does not disclose wherein the originally provisioned microcode variants are stored on the storage device because Nasu stores it in the reproducing device no the storage medium.  The Examiner respectfully disagrees since Nasu also discloses that “[t]his program is recorded in a computer readable recording medium such as a hard disk, a floppy disc, a 65 CD-ROM, an MO or a DVD. The computer reads the program from the recording medium and thereby executes the program” (C.7, L.61-67, C.8, L.1).
On pages 14-15 Applicant argues that So “does not disclose that those claimed portions have the same structure as described in the claims.”  The Examiner respectfully disagrees since So teaches the limitation of using different keys for the different portions ([0013] and [0016]).
On pages 15-18 Applicant argues that there is no rational to combine Okaue for the rejection of Claim 18.  Okaue teaches processor code for authenticating the playback device at least in part by executing a second portion of a processor code associated with a number (pointer 603)(Fig.5-6, Fig.9, C.9, L.13-18, C.10, L.4-11, C.13, L.42-67, C.14, L.1-17, C.14, L.61-67, and C.15, L.1-7).  A person having ordinary skill in the art would have been motivated to combine these Okaue’s features because it would increase processing efficiency (Okaue, C.3, L.25-26) as discussed in the rejection.  Okaue’s states at the cited section that “[s]ince the longer the data length is, the greater the volume to be computed becomes, whereby raising a problem in terms of processing efficiency.” As such, authenticating the device provides a safeguard to ensure security (C.1, L.66-67) and executing only a portion as opposed to the whole portion of the processor code to authenticate would improve the processing efficiency of the overall system.
On page 18 Applicant argues that Okaue does not disclose microcode being executed to authenticate a player nor the execution of the microcode.  The Examiner respectfully disagrees since as discussed in the rejection Okaue teaches a player (computer 100); a media storage device (storage device 300), communicatively coupled to the player (Fig.2); and the execution of the second portion of the processor code associated with the number is performed by both the media storage device and the playback device communicatively coupled to the media storage device (Fig.5-6, Fig.9, C.9, L.13-22, C.10, L.4-11, C.13, L.42-67, C.14, L.1-17, C.14, L.61-67, and C.15, L.1-7).  Such cited portions show inter alia, “[w]henever shifting data from the data processing means 20 to the data memory means 30 and vice versa, a mutual authentication process and a data ciphering process are executed to prevent unauthorized duplication of contents data and keys from being committed” (C.9, L.13-18).
On page 19 Applicant argues that Okaue does not disclose the microcode because the “tag pointer” is not microcode.  The Examiner respectfully disagrees since as discussed in the rejection Okaue teaches authenticating the storage device at least in part by executing a second portion of a code (executing the entire code executes the individual portions of code that comprise it) variant associated with an index (pointer 603)(C.3, L.31-39, C.9, L.13-22, and C.10, L.4-11, “On the other hand, by way of utilizing the above-referred tag as index data for designating actual position of keys, it is possible to identify actual position of relevant keys by applying a small amount of data,” C.14, L.36-39, “The authentication key data IK0 to IK31 are individually used for enabling the storage device 300 to mutually authenticate related data with a corresponding reproduction apparatus 200.” C.20, L.54-57).
On page 21 Applicant argues that Shah does not disclose “means to accomplish the removal.”  However, the claim does not require specifying the means to accomplish the removal.  Furthermore, Shah teaches renewed processor microcode instantiated as stateless so as to be removed from processor memory when playback of the media content instance is stopped ([0049]).

Conclusion
Applicant’s amendment filed on March 21, 2022 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.M/Examiner, Art Unit 3621                                         
June 18, 2022

/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621